DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8-14, with respect to the rejection(s) of claim(s) 1, 15 and 21 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhrich (US Patent Application Publication 2013/0231844) in view of Principe (US Patent Number 5,301,135).
Regarding claim 1, Uhrich discloses an engine control method, comprising: 
injecting a fuel to an engine (10) via a controller (12) in response to a fuel injection delay produced via a past fuel injection delay of a past engine cycle and a present fuel injection delay of a present engine cycle, the fuel injection beginning at a time when the fuel is injected to a cylinder and ending when byproducts of the fuel are sensed via an oxygen sensor (126) [0032] [0035] [0049] [0053]. 

Principe discloses an adaptive filter that modifies a past delay of a sensor through a calculation  including multiplying the present delay and a value of one minus a weighting factor and multiplying a past delay and the weighting factor (Col. 2, lines 9-23). 
Principe teaches that the filter can be used for a variety of uses such as signal noise reduction (Col. 1, lines 18-23). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the filter disclosed by Principe with the method disclosed by Uhrich for signal noise reduction of the oxygen sensor. 
Regarding claim 3, Uhrich further discloses where estimating the fuel injection delay also includes adding a base fuel injection delay to an extra delay time [claim 9]. 
Regarding claim 4, Uhrich further discloses where the base fuel injection delay is based on when all engine cylinders of the engine are combusting air and fuel [0045]. 
Regarding claim 7, Uhrich further discloses compensating for the fuel injection delay via a fuel controller included in the controller [0033-0034].
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhrich (US Patent Application Publication 2013/0231844) in view of Principe (US Patent Number 5,301,135) in view of Anamoto (US Patent Number 5,713,334).
Regarding claim 2, Uhrich discloses the method of claim 1 as discussed above where the fuel injection delay is estimated without a cylinder firing schedule of a cylinder cycle but does not disclose generating the fuel injection delay via multiplying the present fuel injection delay and a value of one minus a weighting factor, and generating the fuel injection delay via multiplying the past engine cycle delay and the weighting factor. 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the equation disclosed by Anamoto to generate the fuel injection delay disclosed by Uhrich since simply combining the known equation used to compensate for a delay in injection of actual fuel would predictably generate the fuel injection delay. 
Claim(s) 21-24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhrich (US Patent Application Publication 2013/0231844) in view of Anamoto (US Patent Number 5,713,334).
Regarding claim 21, Uhrich discloses a system, comprising: 
an engine (10) comprising a plurality of cylinders and a plurality of cylinder deactivating mechanisms [0026] [0045];
a controller (12) with computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to:
inject fuel to a cylinder of the plurality of cylinders in response to a fuel injection delay produced based on a combination of a past fuel injection delay of a past engine cycle and a present fuel injection delay of a present engine cycle [0032] [0035] [0049] [0053]. 
Uhrich does not disclose generating the fuel injection delay via multiplying the present fuel injection delay and a value of one minus a weighting factor, and generating the fuel injection delay via multiplying the past engine cycle delay and the weighting factor. 
Anamoto discloses an equation relating a fuel injection delay to a weighting factor and a past engine cycle delay (Col. 17, lines 9-31). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the equation disclosed by Anamoto to generate the 
Regarding claim 22, Uhrich further discloses wherein the instructions further enable the controller to estimate the fuel injection delay via adding a base fuel injection delay to an extra delay time [claim 9]. 
Regarding claim 23, Uhrich further discloses where the base fuel injection delay is based on when each cylinder of the plurality of cylinders is combusting air and fuel [0045]. 
Regarding claim 24, Uhrich and Anamoto disclose the system of claim 21 as discussed above. Uhrich does not disclose using a weighting factor to generate the fuel injection delay. Anamoto discloses using a weighting factor to generate the fuel injection delay as discussed above except for a value from zero to one. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
Regarding claim 27, Uhrich further discloses wherein the instructions further enable the controller to base the fuel injection delay on a predetermined number of delay cycles if no cylinders are scheduled to fire in a next cycle of the engine [0032] [0035] [0049] [0053]. 
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhrich (US Patent Application Publication 2013/0231844) in view of Principe (US Patent Number 5,301,135) in view of Gallagher (US Patent Application Publication 2010/0043753).
Regarding claim 5, Uhrich discloses the method of claim 1 as discussed above but does not disclose where the present fuel injection delay of the present engine cycle is based on a value of a counter that is incremented in response to an absence of injecting fuel to the cylinder of an engine bank during a prescribed crankshaft angular interval of the present engine cycle. 

Gallagher teaches that the fuel injected with the fuel injection delay reduces in-cylinder gas pressure and increases injection pressure to maintain NOx emissions and fuel consumption at an acceptable level [0060]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to generate the fuel injection delay disclosed by Uhrich using the method disclosed by Gallagher to maintain NOx emissions and fuel consumption at an acceptable level. 
Regarding claim 6, Uhrich discloses the method of claim 1 as discussed above but does not disclose where the past fuel injection delay of the present engine cycle is based on a value of a counter that is incremented in response to an absence of injecting fuel to the cylinder of an engine bank during a prescribed crankshaft angular interval of the present engine cycle. 
Gallagher discloses a past fuel injection delay of a present engine cycle that is based on a value of a counter that is incremented in response to an absence of injecting fuel to a cylinder of an engine bank during a prescribed crankshaft angular interval of the present engine cycle [0060]. 
Gallagher teaches that the fuel injected with the fuel injection delay reduces in-cylinder gas pressure and increases injection pressure to maintain NOx emissions and fuel consumption at an acceptable level [0060]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to generate the fuel injection delay disclosed by Uhrich using the method disclosed by Gallagher to maintain NOx emissions and fuel consumption at an acceptable level. 
Claim(s) 5-6 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhrich (US Patent Application Publication 2013/0231844) in view of Gallagher (US Patent Application Publication 2010/0043753).
Regarding claim 18, Uhrich further discloses where a base fuel injection delay time is a fuel injection delay time when all engine cylinders of the engine are combusting air and fuel [0045]. 
Regarding claim 19, Uhrich further discloses where the fuel injection delay is further based on an engine cycle time when the cylinder firing schedule array is available [0045]. 
Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhrich (US Patent Application Publication 2013/0231844) in view of Lembke (US Patent Number 5,275,143).
Regarding claim 15, Uhrich discloses an engine system, comprising: 
an engine (10) including one or more cylinder deactivating mechanisms [0026];
a controller (12) including executable instructions stored in non-transitory emmory that when executed enable the controller to: 
inject an amount of fuel to a cylinder of the engine in response to a fuel injection delay, the fuel injection delay of a past engine cycle, the fuel injection delay beginning at a time when a fuel is injected to the cylinder and ending when byproducts of the fuel are sensed via an oxygen sensor (126) [0032] [0035] [0049] [0053].
Uhrich does not disclose where the fuel injection delay is based on a cylinder firing schedule array when the cylinder firing schedule array is available and when the cylinder firing schedule array is not available. 
Lembke discloses an engine system that generates a fuel injection delay based on a cylinder firing schedule array when the cylinder firing schedule array is available and when the cylinder firing schedule array is not available (Abstract) (claim 11). 

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to base the fuel injection delay on the cylinder firing schedule array when it is and is not available to reduce the risk of overheating of a catalytic converter. 
Regarding claim 20, Uhrich further discloses the system comprising additional instructions to base the fuel injection delay on a predetermined number of delay cycles if no cylinders are scheduled to fire in a next cycle of the engine [0032] [0035] [0049] [0053]. 
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhrich (US Patent Application Publication 2013/0231844) in view of Lembke (US Patent Number 5,275,143) and further in view of Anamoto (US Patent Number 5,713,334).
Regarding claim 16, Uhrich and Lembke disclose the method of claim 15 as discussed above where the fuel injection delay is estimated without a cylinder firing schedule of a cylinder cycle but do not disclose generating the fuel injection delay via multiplying the present fuel injection delay and a value of one minus a weighting factor, and generating the fuel injection delay via multiplying the past engine cycle delay and the weighting factor. 
Anamoto discloses an equation relating a fuel injection delay to a weighting factor and a past engine cycle delay (Col. 17, lines 9-31). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the equation disclosed by Anamoto to generate the fuel injection delay disclosed by Uhrich since simply combining the known equation used to compensate for a delay in injection of actual fuel would predictably generate the fuel injection delay. 
Regarding claim 17, Uhrich, Lembke and Anamoto disclose the system of claim 16 as discussed above. Uhrich and Lembke do not disclose using a weighting factor to generate the fuel injection delay. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 
Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uhrich (US Patent Application Publication 2013/0231844) in view of Anamoto (US Patent Number 5,713,334) and further in view of Gallagher (US Patent Application Publication 2010/0043753).
Regarding claim 25, Uhrich discloses the system of claim 21 as discussed above but does not disclose where the present fuel injection delay of the present engine cycle is based on a value of a counter that is incremented in response to an absence of injecting fuel to the cylinder of an engine bank during a prescribed crankshaft angular interval of the present engine cycle. 
Gallagher discloses a present fuel injection delay of a present engine cycle that is based on a value of a counter that is incremented in response to an absence of injecting fuel to a cylinder of an engine bank during a prescribed crankshaft angular interval of the present engine cycle [0060]. 
Gallagher teaches that the fuel injected with the fuel injection delay reduces in-cylinder gas pressure and increases injection pressure to maintain NOx emissions and fuel consumption at an acceptable level [0060]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to generate the fuel injection delay disclosed by Uhrich using the method disclosed by Gallagher to maintain NOx emissions and fuel consumption at an acceptable level. 
Regarding claim 26, Uhrich discloses the system of claim 25 as discussed above but does not disclose where the past fuel injection delay of the present engine cycle is based on a value of a counter 
Gallagher discloses a past fuel injection delay of a present engine cycle that is based on a value of a counter that is incremented in response to an absence of injecting fuel to a cylinder of an engine bank during a prescribed crankshaft angular interval of the present engine cycle [0060]. 
Gallagher teaches that the fuel injected with the fuel injection delay reduces in-cylinder gas pressure and increases injection pressure to maintain NOx emissions and fuel consumption at an acceptable level [0060]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to generate the fuel injection delay disclosed by Uhrich using the method disclosed by Gallagher to maintain NOx emissions and fuel consumption at an acceptable level.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747